For reasons given in the foregoing opinion, I am willing to follow the majority in giving a liberal interpretation to the statutory language "proceeds or avails," even though in the instant case it permits the respondent to escape the payment of a just debt by allowing her an exemption in the unconscionable amount of more than $120,000. But the majority do not stop at holding that the stocks, bonds, and annuity purchased by the respondent with the $120,000 received from the insurance companies are exempt as proceeds or avails of life and accident insurance, but go on to exempt the interest and dividends which have subsequently been received from such investments. It seems to me that, in taking this last step, the majority depart from the realm of statutory interpretation and enter the field of judicial legislation, in that they, in effect, add to the words "proceeds or avails of life insurance," used by the legislature, these further words "and the proceeds and avails thereof."
Suppose that A insures his life in favor of B for ten thousand dollars. A dies, and the insurance company pays B the ten thousand dollars on January 1, 1935. Subsequently, B invests the ten thousand dollars in General Motors stock. On January 1, 1937, B receives a dividend check for six hundred dollars, that being his proportionate share of the profits made through the operation of the General Motors Company during the calendar year 1936. I can conceive, though not without *Page 393 
some difficulty, that the stock interest in General Motors, which B purchased with the insurance money, may, by a process of liberal interpretation, be said to be the "proceeds or avails of life insurance," upon the theory that, after all, it is the property created by the insurance contract, merely changed as to form. But what about the six hundred dollars dividend? Is that proceeds or avails of life insurance? I cannot think that it is. In the case supposed, B received the complete fruits of the insurance contract on January 1, 1935. The insurance contract was on that date completely extinguished and manifestly could produce nothing thereafter. How then could the six hundred dollars, which did not even come into existence until 1936 and which, but for the successful operation of the General Motors Company during that year, would never have come into existence, be said to flow from the life insurance contract or be the "proceeds or avails" thereof?
One must grant the same latitude to others in the matter of opinion as in matters of taste, and I, of course, cheerfully accord to anyone else the right to his own opinion in the matter, but, as far as I am personally concerned, I could not join in holding that the six hundred dollars dividend in the case supposed is "proceeds and avails of life insurance" without sacrificing a sincere conviction that it was not. It was wholly created and brought into being by the successful operation of the General Motors Company during the calendar year 1936. It accrued to B solely because he had purchased and become the owner of some of the shares of that company. I would feel compelled to regard it as the "proceeds or avails" of B's investment in General Motors stock.
The opinion of the majority exempts as proceeds or avails of life insurance a deposit in the hands of a *Page 394 
garnishee defendant bank belonging to the respondent which is admittedly wholly made up of dividends and interest received on the stocks or bonds of various commercial and financial corporations acquired by the respondent when she took the proceeds of the insurance on the life of her deceased husband and entered into the investment field. I dissent from that portion of the opinion on the ground that the deposit is clearly not the proceeds or avails of life insurance, and is, therefore, not exempted by the statute invoked. It should be sequestered and applied to the payment of appellant's judgment.
HOLCOMB, J., and STEINERT, C.J., concur with ROBINSON, J.